No. 104112

                                               IN THE

                                 SUPREME COURT OF ILLINOIS

______________________________________________________________________________

NICHOLAS J. DELGADO, et al.,                            )       Direct Appeal from the Circuit Court
                                                        )       of Cook County, Illinois
                                        Appellants,     )
                                                        )
        vs.                                             )       No. 07 COEL 02
                                                        )
THE BOARD OF ELECTION                                   )
COMMISSIONERS OF THE CITY OF                            )
CHICAGO, et al.,                                        )       Hon. Nathaniel R. Howse, Jr.
                                                        )       Judge Presiding
                                        Appellees.      )

                                              ORDER

        Appellants, Nicholas J. Delgado, Maria R. Godinez, and Diane G. Garcia, have appealed

directly to our court pursuant to Supreme Court Rule 302(a)(1) (134 Ill.2d R. 304(a)(1)) from a

judgment of the Circuit Court of Cook County which affirmed, on administrative review, an order

of the Board of Election Commissioners of the City of Chicago (the Election Board) rejecting their

challenge to nomination papers filed by Ambrosio Medrano for election to the office of alderman for

the 25th Ward of the City of Chicago in the February 27, 2007, municipal election. The Attorney

General of the State of Illinois has been granted leave to intervene as an additional appellant. Because

the election to which this challenge pertains is imminent, we allowed a motion by appellants for

expedited briefing and determined, on our own motion, that the matter would be submitted and

decided without oral argument.

        The court has now had the opportunity to read the parties’ briefs and review the record of the

proceedings below. Based on the record, the applicable statutes and rules of court and the arguments
of the parties, the court has determined that this litigation is properly disposed of through supervisory

order rather than a direct appeal to our court. For the reasons that follow, we shall therefore dismiss

the appeal. In the exercise of our supervisory authority, the judgment of the circuit court shall be

vacated and the cause shall be remanded to the circuit court with instructions to enter judgment

vacating the Election Board’s decision and directing it to: (1) declare that Mr. Medrano is ineligible

to run for the office of alderman pursuant to section 3.1-10-5(b) of the Illinois Municipal Code (65

ILCS 5/3.1-10-5(b)(West 2004)), (2) reject his nomination papers, and (3) remove his name from the

ballot for the upcoming election. The court’s judgment shall further provide that if removal of Mr.

Medrano’s name from the ballot cannot be accomplished prior to election day, the Election Board

shall disregard any votes cast for him in determining the winner of the election.

                                     Background and Analysis

        Ambrosio Medrano is a former Chicago alderman. In July of 1996, he was convicted in federal

court of felony extortion arising out of misconduct in office. For that offense he was sentenced to 30

months in prison followed by 3 years of supervised release. Section 3.1-10-5(b) of the Municipal

Code expressly provides that a person who "has been convicted in any court located in the United

States of any infamous crime, bribery, perjury or other felony" is "not eligible for an elective

municipal office." 65 ILCS 5/3.1-10-5 (West 2004). This bar is not necessarily permanent. Under the

Election Code (10 ILCS 5/1-1, et seq. (West 2004)), convicted felons may recover their right to run

for office through "the terms of a pardon for the offense or otherwise according to law.” 10 ILCS

5/29-15 (West 2004). Although Medrano has completed his sentence, there is no dispute that he has

received no pardon nor otherwise had his right to hold office restored. Medrano is therefore ineligible

to hold elective municipal office in this State.

                                                   -2-
        Despite his lack of eligibility, Medrano filed nomination papers to run for the office of

alderman for the 25th Ward of the City of Chicago, an "elective municipal office" within the meaning

of the prohibition contained in section 3.1-10-5(b) of the Municipal Code (65 ILCS 5/3.1-10-5 (b)

(West 2004)). The record shows that Medrano had done that previously. In connection with that

earlier effort, Medrano succeeded in obtaining a temporary restraining order from the circuit court

of Cook County which permitted Medrano’s name to appear on the ballot for the 2003 aldermanic

election. A temporary restraining order is an emergency remedy issued to maintain the status quo

while the court is hearing evidence to determine whether a preliminary injunction should issue.

Stocker Hinge Mfg. Co. v. Darnel Industries, Inc., 94 Ill. 2d 535, 545 (1983). As a TRO, the order

in Medrano’s previous case was therefore necessarily limited in duration and interlocutory in nature.

See Bradford v. Wynford Prop.Owners’ Assoc., 355 Ill.App.3d 736, 740 (2005) (TRO is inherently

brief). Medrano lost the election for which the TRO was sought, and pursued the matter no further.

The TRO was never superceded by a preliminary or permanent injunction, nor was it reviewed on

appeal. Having served its purpose, it became functus officio. Stocker Hinge Mfg. Co. v. Darnel

Industries, Inc., 94 Ill. 2d at 545.

        As noted at the outset of this order, Medrano’s nomination papers for the upcoming election

were duly challenged by the appellants in this case. Appellants’ challenge, which was timely and

procedurally proper, was assigned by the Election Board to a hearing examiner who issued findings

of fact and conclusions of law. Based on the evidence presented, arguments of counsel and the

applicable law, the hearing examiner concluded that because Medrano was a convicted felon whose

right to hold municipal office had not been restored, he was ineligible to hold elective municipal

office, including the office of alderman in the City of Chicago. The hearing examiner therefore


                                                -3-
recommended to the Election Board that the objections to Medrano’s nomination papers be sustained

and that Medrano’s name not appear on the ballot for election to the office of alderman at the

February 27, 2007, municipal election.

        The Election Board rejected the hearing examiner’s recommendation. Based on its analysis

of various court cases, including the proceedings related to the TRO issued in connection with

Medrano’s failed 2003 election bid, the Election Board concluded that section 3.1-10-5(b) of the

Municipal Code (65 ILCS 5/3.1-10-5(b)(West 2004)) is "unconstitutional and unenforceable as a

violation of equal protection." It therefore overruled appellants’ objection to Medrano’s nomination

papers, concluded that those papers were valid, and ordered that Medrano’s name be printed on the

ballot as a candidate for alderman for Chicago’s 25th Ward.

        In issuing its decision to permit Medrano’s candidacy, the Election Board made no claim that

the TRO issued in connection with the 2003 election remained in effect and precluded it from

rejecting Medrano’s nomination papers in this case. The TRO from the earlier cases was simply one

of the legal authorities the Election Board weighed in assessing the constitutionality of section 3.1-10-

5(b) of the Municipal Code (65 ILCS 5/3.1-10-5(b)(West 2004)).

        As a creature of statute, the Election Board possesses only those powers conferred upon it

by law. Any power or authority it exercises must find its source within the law pursuant to which it

was created. Under section 10-10 of the Election Code (10 ILCS 5/10-10 (West 2004)), an election

board’s scope of inquiry with respect to objections to nomination papers is limited to ascertaining

whether those papers comply with the provisions of the Election Code governing such papers. See

Nader v. Illinois State Board of Elections, 354 Ill.App.3d 335, 340 (2004). Administrative agencies

such as the Election Board have no authority to declare a statute unconstitutional or even to question

                                                  -4-
its validity. Texaco-Cities Service Pipeline Co. v. McGaw, 182 Ill. 2d 263, 278 (1998); see Wiseman

v. Elward, 5 Ill.App.3d 249, 257 (1972). In ruling as it did, the Election Board therefore clearly

exceeded its authority.

         Any action or decision taken by an administrative agency in excess of or contrary to its

authority is void. Alvarado v. Industrial Commission, 216 Ill. 2d 547, 553-54 (2005); see Citizens

to Elect Collins v. Illinois State Board of Elections, 366 Ill.App.3 993, 998 (2006). Because the

constitutionality of section 3.1-10-5(b) of the Municipal Code (65 ILCS 5/3.1-10-5(b)(West 2004))

was the sole basis for the Election Board’s determination that Medrano was eligible to hold office as

a Chicago alderman notwithstanding that he had never been pardoned for his felony convictions, and

because the Board’s ruling on the constitutionality of the law is void and therefore a nullity, the

Election Board’s rejection of appellants’ challenge to Medrano’s nomination papers has no lawful

basis.

         Appellants promptly filed a complaint in the Circuit Court of Cook County pursuant to the

Administrative Review Law (735 ILCS 5/3-101, et seq. (West 2004)) to obtain judicial review of the

Election Board’s decision. Because the Election Board’s decision was premised exclusively on a legal

determination it had no authority to make and directly contravened provisions of the Municipal and

Election Codes which the Election Board was required to follow, the circuit court should have

vacated the Board’s decision and remanded with instructions for it to resolve appellants’ challenge

to Medrano’s candidacy in accordance with the governing statutory requirements. Although this

defect in the Election Board’s decision was not directly raised in appellants’ complaint, Illinois law

provides that courts have an independent duty to vacate void orders and may sua sponte declare an

order void. See People v. Thompson, 209 Ill. 2d 19, 27 (2004). Had the circuit court done that

                                                 -5-
here, it would have had no need to address the merits of the Election Board’s constitutional analysis.

Without a ruling on the constitutionality of the statute, there would, in turn, have been no basis for

seeking direct review by our court under Rule 302(a).

       The circuit court’s resolution of this case is fatally infirm for two additional reasons. First,

where, as here, a circuit court can decide a case without reaching the constitutionality of a statute,

it is required to do so. Constitutional questions should only be reached as a last resort. In re E.H.,

No. 100202, slip op. at 4 (Dec. 21, 2006). So important is this principle that before a circuit court

takes the extraordinary step of declaring legislation unconstitutional, our rules now require that the

circuit court state in writing that the finding of unconstitutionality is necessary to the decision or

judgment rendered and that such decision or judgment cannot rest upon an alternate ground. 210

Ill.2d R. 18(c)(4). A circuit court judgment which fails to adhere to this requirement may be

summarily vacated and remanded. In re E.H., No. 100202, slip op. at 4 (Dec. 21, 2006). This is such

a case. In affirming the Electoral Board’s decision, the circuit court purported to comply with the

formalities of Supreme Court Rule 18, but did not properly implement the substantive principles

underlying that rule. The non-constitutional flaw in the Election Board’s decision, which would have

been dispositive of the litigation, went unmentioned..

       Second, even if the circuit court had some justification for reaching the constitutionality of

section 3.1-10-5(b) of the Municipal Code, it had no proper basis for holding that the statute violates

the equal protection guarantees of the United States and Illinois Constitutions. To the contrary, the

circuit court was able to find the law unconstitutional only by rejecting the appellate court's decision

in People v. Hofer, 363 Ill.App.3d 719 (2006). This it was not permitted to do. Hofer specifically

considered and specifically rejected the identical equal protection challenge to section 3.1-10-5(b) of


                                                  -6-
the Municipal Code at issue in this case. No other decision by the appellate court or this court

conflicts with that precedent.

       Coles v. Ryan. 91 Ill.App. 3d 382 (1980), an older decision from the Second Distict, has been

cited as justification for the circuit court’s rejection of Hofer.   That opinion, however, did not

involve section 3.1-10-5(b) of the Illinois Municipal Code (65 ILCS 5/3.1-10-5(b)(West 2004)), the

statute at issue in this case and upheld by Hofer. Morever, in marked contrast to Hofer, the State

in Coles suggested no rational basis on which the law challenged in that case could be defended

against an equal protection challenge. Coles was therefore clearly distinguishable as the court in

Hofer unanimously recognized. The appellate court’s ruling in Hofer that Coles was not dispositive

of the constitutionality of section 3.1-10-5(b) was controlling on the circuit court, just as any other

aspect of an appellate court’s ruling would be.

       Although Hofer was decided by a panel of the appellate court from the Fifth District, not the

First District, where the Circuit Court of Cook County is located, that is of no consequence. Nearly

two decades ago, we recognized that it is "fundamental in Illinois that the decisions of an appellate

court are binding on all circuit courts regardless of locale.” People v. Harris, 123 Ill. 2d 113, 128

(1988). The notion that circuit courts are bound only by the appellate court decisions from their own

district is a relic of the pre-1964 Illinois Constitution of 1870 and has been expressly disavowed by

our court. See People v. Layhew, 139 IIl. 2d 476, 489 (1990). Until this court says otherwise, an

appellate court's decision must therefore be followed regardless of the appellate court's district. See

People v. Harris, 123 Ill. 2d at 129.

       The record contains references to past cases which indicate that the Circuit Court of Cook

County has, through the years, agreed with the Election Board in other cases that section 3.1-10-5(b)


                                                  -7-
of the Illinois Municipal Code (65 ILCS 5/3.1-10-5(b) (West 2004)) is unconstitutional and cannot

serve as a bar to the candidacy of convicted felons. Among these is a declaratory judgment issued

in connection with Medrano’s failed 2003 run for office. None of those decisions, however, are

binding on other circuit judges in other cases, including this case. Under Illinois law, the decisions

of circuit courts have no precedential value (see Kennedy Brothers v. Property Tax Appeal Board,

158 Ill. App. 3d 154, 165 (1987); Village of Northbrook v. Cannon, 61 Ill. App. 3d 315, 322 (1978))

and cannot trump decisions of the appellate court.

       In People ex rel. Birkett v. Bakalis, 196 Ill. 2d 510, 513 (2001), our court observed that:

        “[b]eyond our leave to appeal docket, supervisory orders are disfavored. As a general rule,

       we will not issue a supervisory order unless the normal appellate process will not afford

       adequate relief and the dispute involves a matter important to the administration of justice

       [citation] or intervention is necessary to keep an inferior tribunal from acting beyond the

       scope of its authority [citation].”

In this case, however, we believe that such considerations are present. Although the circuit court

acted within its jurisdiction, the manner in which this case was handled presents important issues

regarding the administration of justice, and direct and immediate action is necessary to insure that

the Election Board adheres to the law and that any challenge to its decision in the circuit court

comports with controlling principles of judicial review.

                                             Conclusion

       For the foregoing reasons, this appeal is dismissed. In the exercise of our supervisory

authority,

       IT IS HEREBY ORDERED that this cause is remanded to the circuit court with

                                                 -8-
instructions to enter judgment vacating the Election Board’s decision and directing it to: (1) declare

that Mr. Medrano is ineligible to run for the office of alderman pursuant to section 3.1-10-5(b) of

the Illinois Municipal Code (65 ILCS 5/3.1-10-5(b) (West 2004)), (2) reject his nomination papers,

and (3) remove his name from the ballot for the upcoming election. The court’s judgment shall further

provide that if removal of Mr. Medrano’s name from the ballot cannot be accomplished prior to

election day, the Election Board shall be required to disregard any votes cast for him in determining

the winner of the election.

       IT IS FURTHER ORDERED that the circuit court shall enter its judgment as herein directed

within 24 hours of this supervisory order, which is to be filed by the Clerk of the Supreme Court

immediately. The circuit court’s judgment shall not be subject to stay by the circuit court or the

appellate court.

       IT IS FURTHER ORDERED that after the Election Board complies with the circuit court’s

judgment, administrative review of its decision may be taken to the circuit court as provided by law.

       IT IS FURTHER ORDERED that the mandate of this court shall issue forthwith.




Order entered by the court.

Chief Justice Thomas and Justices Freeman and Burke, N.P.




                                                 -9-